Casey, C. J.,
delivered the opinion of the court:
The claimant sues as the administratrix of her deceased husband, to recover the proceeds of five bales of upland cotton, taken from her by the military authorities of the United States, after their occupation of the city of Charleston, South Carolina. The intestate was a colored man, residing in the city of Charleston, and had early in the war purchased this cotton. The seizure and shipment of the cotton to New York, where it was delivered over to the treasury agent, is proved by the record kept by Captain Sturdivant, the officer who seized the cotton, and by his testimony.
*61The ownership of the intestate is also proved by testimony which leaves no doubt upon that subject — his loyalty and devotion to the Union; and that he never gave any aid or comfort to the rebellion, is also placed beyond dispute by competent and abundant testimony. The claimant has shown, too, by the evidence adduced, that she, as well as her husband, was entirely free from complicity with the insurrection, and never gave to it or those engaged in it any aid or comfort. She shows, too, that she is administratrix of her husband, entitled to the proceeds of this cotton. And we accordingly award her the net proceeds of five bales of upland cotton, amounting in the whole to